Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 1 of 7 PageID 4227
               Case: 17-13581 Date Filed: 11/29/2018 Page: 1 of 6



                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-13581
                            ________________________

                    D.C. Docket No. 8:15-cr-00183-JSM-AEP-1


 UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

 D. ANDA NORBERGS,

                                                              Defendant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (November 29, 2018)

 Before MARCUS, NEWSOM, and ANDERSON, Circuit Judges.

 PER CURIAM:

       We have had the benefit of oral argument in this case, and have carefully

 reviewed the briefs, the relevant parts of the record, and the relevant case law. Only

 one issue raised by Appellant warrants discussion.
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 2 of 7 PageID 4228
               Case: 17-13581 Date Filed: 11/29/2018 Page: 2 of 6


       The Appellant argues that the district court erred in granting the Government’s

 motion to amend the second superseding indictment. On the first day of trial, the

 Government moved to amend the indictment in the following manner. Paragraph

 forty-one of the indictment referred to and set forth a chart. The chart listed eleven

 counts—counts thirty through forty. The chart had four columns entitled “Count,”

 “Claim Date,” “Patient,” and “Drug & Service Provided.” The Government’s

 motion requested a change in the second column’s title, changing “Claim Date” to

 “Treatment Date.” The district court granted the motion.

       The law applicable to a direct amendment to the indictment, as here, is as

 follows. The Fifth Amendment provides that “[n]o person shall be held to answer

 for a capital, or otherwise infamous crime, unless on a presentment or indictment of

 a Grand Jury[.]” U.S. Const. amend. V. The Supreme Court has interpreted this to

 mean that “after an indictment has been returned its charges may not be broadened

 through amendment except by the grand jury itself.” Stirone v. United States, 361

 U.S. 212, 215–16, 80 S. Ct. 270, 272 (1960). This general prohibition against

 amendment applies “unless the change is merely a matter of form.” Russell v.

 United States, 369 U.S. 749, 770, 82 S. Ct. 1038, 1050 (1962) (citations omitted).

 On this topic, we have stated:

             An indictment must definitely inform the accused of the charges
       against him “so that he may be able to present his defense and [will not]
       be taken by surprise by evidence offered at the trial . . . .” It must also

                                           2
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 3 of 7 PageID 4229
               Case: 17-13581 Date Filed: 11/29/2018 Page: 3 of 6


        “be sufficiently definite that [the accused] shall not be again subjected
        to another prosecution for the same offense.” An indictment ordinarily
        may be amended “provided that the amendment does not violate the
        above requirements, and provided that any evidence defendant had
        before the amendment would be equally available to him after the
        amendment.” Accordingly, amendments that are merely a matter of
        form are freely permitted. Matters of form include amendments to
        “correct a misnomer.”

 United States v. Johnson, 741 F.2d 1338, 1340–41 (11th Cir. 1984) (footnote

 omitted) (quoting Williams v. United States, 179 F.2d 656, 659 (5th Cir. 1950),

 aff’d, 341 U.S. 97, 71 S. Ct. 576 (1951)) (citing Russell, 369 U.S. at 770, 82 S. Ct.

 at 1050); see also Williams, 179 F.2d at 659 (“If a defendant is in no sense misled,

 put to added burdens, or otherwise prejudiced, by an amendment, such an

 amendment ought to be considered and treated as an amendment of form and not of

 substance, and, therefore, allowable, even though unauthorized by the grand jury.”). 1

         We conclude that the amendment which Appellant challenges was a mere

 matter of form.       The indictment is arguably ambiguous as to which date the

 government intended to list. The relevant provision of paragraph forty-one provides

 that “[o]n or about the dates listed below in each count,” the fraudulent scheme was

 executed “by submitting claims to the Medicare program for treatment of the patients

 listed below, that falsely and fraudulently represented the listed covered drugs had



 1
         In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this Court
 adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
 to the close of business on September 30, 1981. Id. at 1209.
                                                 3
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 4 of 7 PageID 4230
               Case: 17-13581 Date Filed: 11/29/2018 Page: 4 of 6


 been administered on the associated dates of service when, in truth and in fact,

 unapproved and misbranded versions of said drugs had been administered.” Doc.

 57 ¶ 41 (emphasis added). The indictment could be read to include the “listed

 below” claim submission dates, or to include the “associated dates of services.”

 Thus, the amendment clarified an apparent ambiguity and was merely a “matter of

 form.” Johnson, 741 F.2d at 1341.

       Moreover, with respect to each count, paragraph forty-one of the indictment

 clearly designates the dates listed in the chart as referring to claims “[o]n or about

 the dates listed below.” Doc. 57 ¶ 41. Thus, even if the Appellant had thought that

 the pre-amendment indictment had referred to the dates the claims were submitted,

 the appellant could not possibly have been misled.         The relevant claims for

 reimbursement were all filed within a few days of the treatment date. Therefore,

 the indictment’s “[o]n or about the dates listed below” required Appellant to search

 on or about the relevant date listed for each claim, and there is no possibility that

 Appellant’s canvas of the record could miss the eleven relevant claims. There is no

 chance in this case that the indictment did not “inform the accused of the charges

 against him” and sufficiently define the crime such that he “shall not be again

 subjected to another prosecution for the same offense.” Johnson, 741 F.3d at 1340–

 41 (citation omitted).



                                           4
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 5 of 7 PageID 4231
               Case: 17-13581 Date Filed: 11/29/2018 Page: 5 of 6


       The foregoing demonstrates that the amendment caused no prejudice to

 Appellant, but this is further confirmed by the events at trial. Appellant did not ask

 for a continuance. And, in her opening statement, Appellant conceded that the drugs

 at issue were unapproved. Appellant further conceded that the only issue in the case

 was Appellant’s knowledge that the drugs were unapproved.

       We turn to the other issues raised on appeal. Appellant argues that the district

 court erred in allowing two government expert witnesses—Dr. Mayleben and Mr.

 Quindoza—to testify about civil rules and regulations, and erred with respect to the

 instructions to the jury in that regard. We conclude there was no error, and that the

 district court adequately instructed the jury with respect to the relevance of the

 evidence—i.e., it was relevant to Appellant’s knowledge.

       The Appellant points to several categories of evidence with respect to which

 she argues that the district court erred in a “series of evidentiary rulings.” For the

 reasons fully discussed at oral argument, the Rule 404(b) issues were probably

 waived by Appellant’s concession at the charge conference. In any event, all of

 Appellant’s challenges to the district court’s evidentiary rulings are wholly without

 merit and warrant no further discussion.

       For the foregoing reasons, and for the reasons discussed at oral argument, the

 judgment of the district court is



                                            5
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 6 of 7 PageID 4232
               Case: 17-13581 Date Filed: 11/29/2018 Page: 6 of 6


        AFFIRMED. 2




 2
         Any other issues that Appellant may have intended to raise are waived by failure to fairly
 raise them in initial briefing and/or are without merit and warrant no discussion.
                                                   6
Case 8:15-cr-00183-JSM-AEP Document 234 Filed 11/29/18 Page 7 of 7 PageID 4233
               Case: 17-13581 Date Filed: 11/29/2018 Page: 1 of 1


                                   UNITED STATES COURT OF APPEALS
                                      FOR THE ELEVENTH CIRCUIT

                                      ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                    56 Forsyth Street, N.W.
                                                    Atlanta, Georgia 30303


 David J. Smith                                                                                       For rules and forms visit
 Clerk of Court                                                                                       www.ca11.uscourts.gov


                                                November 29, 2018

 MEMORANDUM TO COUNSEL OR PARTIES

 Appeal Number: 17-13581-JJ
 Case Style: USA v. D. Norbergs
 District Court Docket No: 8:15-cr-00183-JSM-AEP-1

 This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
 system, unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this
 appeal. Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later
 date in accordance with FRAP 41(b).

 The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition
 for rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for
 inmate filings, a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office
 within the time specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing,
 format, and content of a motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2
 and 39-3.

 Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a
 complete list of all persons and entities listed on all certificates previously filed by any party in the appeal.
 See 11th Cir. R. 26.1-1. In addition, a copy of the opinion sought to be reheard must be included in any
 petition for rehearing or petition for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

 Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for
 time spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme
 Court of a petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA
 Team at (404) 335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the
 eVoucher system.

 For questions concerning the issuance of the decision of this court, please call the number referenced in the
 signature block below. For all other questions, please call Tiffany A. Tucker, JJ at (404)335-6193.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Jeff R. Patch
 Phone #: 404-335-6161

                                                                                 OPIN-1 Ntc of Issuance of Opinion
